Plaintiff was nonsuited in an action tried at the Circuit, because there was no proof of negligence. The judgment was proper. The defendant controlled a high tension transmission cable buried below the sidewalk under Military Park, Newark. The cable was covered with paper, insulated rubber jute and lead, and was encased in a concrete duct four feet in the ground. The cable was installed twenty-seven years ago in a suitable manner pursuant to legislative and municipal sanction.
On the day of the accident, an employe of the Public Service Railway Company was digging a hole with a long crowbar in the vicinity of the defendant's cable. Apparently the crowbar came in contact with the defendant's high tension line causing considerable electrical disturbance. The plaintiff was instructed by his boss to keep passersby from the point of danger. In so doing he suffered injuries for which he sought recovery. Plaintiff obtained compensation from his employer, the Public Service Railway Company. The proofs indicate nothing more than that the defendant's *Page 295 
line, properly installed, had been broken almost immediately before the accident by the negligence of an employe of another company.
It is needless to cite authorities to show that the ruling of the trial judge was proper. The judgment is affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 13.
For reversal — None.